Citation Nr: 0020587	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include whether the new and material evidence standard 
applies to the claim on appeal.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT VIDEO CONFERENCE HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1985 to 
December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
migraine headaches.  In a May 1999 Supplemental Statement of 
the Case, the RO phrased the issue as whether new and 
material evidence has been presented to reopen the claim of 
service connection for migraine headaches.  The Board 
remanded the claim in July 1999.  The issue listed on the 
title page has been rephrased in order to more properly 
reflect the claim on appeal.

The Board notes that, in a VA Form 21- 4138 filing dated in 
July 1998, the appellant argued that the RO committed clear 
and unmistakable error (CUE) with respect to its decision to 
deny service connection for migraine headaches.  In the 
decision below, the Board has granted the appellant's claim 
for service connection for migraine headaches based upon her 
original application.  Thus, the CUE claim raised by the 
appellant is now moot.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's migraine headache disorder first 
manifested in service.



CONCLUSION OF LAW

A migraine headache disorder was incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 and 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her migraine headache disorder 
was first manifested and treated during service.  In this 
respect, she has testified to the onset of headaches, 
manifested by nausea and blurred vision, since approximately 
1990.  She recalled that these headaches, which were 
described by military physicians as migraine headaches, were 
treated with a prescription of Fiorinal.  She further 
recalled reporting her history of migraine headaches on her 
discharge examination.  Upon her discharge, she had been 
given 3 bottles of Fiorinal to treat her migraine headache 
disorder.  Post- service, she continued to experience 
headaches which were similar in symptomatology to those 
treated in service.  She indicated that her private physician 
had diagnosed her with migraine headaches.

Initially, the Board notes that the RO has applied the new 
and material standard to the adjudication of this claim.  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, see 
38 C.F.R. § 20.101(c) (1999), and has the obligation to make 
an independent determination of its jurisdiction irregardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The 
appellant's original claim for service connection for 
migraine headaches, which was filed in December 1990, was 
denied by an RO decision dated in May 1991.  Apparently, the 
RO has applied the new and material standard for the claim on 
appeal on the basis that the appellant failed to file a 
timely Notice of Disagreement (NOD) with the May 1991 
decision.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1999) (an NOD must be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination).

In its independent review of the case, the Board finds that 
the RO's May 1991 did not become final as the appellant had 
satisfied the requirements for a timely filed NOD to that 
decision.  See 38 C.F.R. §§ 20.202, 20.302(b) (1999).  In 
October 1991, the appellant submitted a VA Form 21- 4138 
filing which requested that the RO "reconsider" her claim 
in light of the fact that she had been treated for migraines 
in service and following service.  In January 1992, she 
forwarded copies of her service medical records and requested 
that such records by considered by the RO in support of her 
claim for service connection for migraine headaches.  In the 
Board's opinion, these filings, when viewed together, reflect 
the appellant's desire to contest the May 1991 decision.  
38 C.F.R. §§ 20.201 (1999).  Accordingly, the Board will 
review the claim on a de novo basis.

The appellant's service medical records indeed shows that she 
began to seek treatment for "severe bicipital headache' in 
January 1990.  At that time, she was given an assessment of 
headaches probably secondary to hypertension, and she was 
given a prescription of Fiorinal.  Later that month, she 
returned with complaint of pounding headaches with mild 
photophobia, which were confined to the bicipital region, 
after running out of her Fiorinal prescription.  The 
assessments included "suspect" severe tension headaches and 
"new onset" headache, and she was given another 
prescription of Fiorinal.  A computerized tomography (CAT) 
scan was ordered, but those results are not of record.  She 
continued to seek treatment for chronic headaches localized 
in the forehead and occiput in April and May 1990.  She 
complained of "frequent or severe headaches" on her 
discharge examination in June 1990.  At that time, the 
examiner noted an "abnormal" neurologic clinical evaluation 
with a diagnosis of "migraine."  A September 1990 hospital 
discharge summary, related to treatment for a Kienbock 
disease, noted her history of Fiorinal treatment for migraine 
headaches with a diagnosis of "[m]igraine headaches, 
stable."  

Post- service, the appellant first received treatment for 
complaint of headaches with blurred vision at the Comanche 
County Memorial Hospital emergency room in June 1992.  At 
that time, a CAT scan of the brain indicated an impression of 
"negative except for 'empty sella turcica.'"  In May 1996, 
she again received emergency treatment for complaint of 
frontal and occipital region headaches with photophobia.  She 
described these headaches as similar to the headaches for 
which she was treated in the military.  At this time, the 
examiner commented that "[t]he patient has an obviously very 
good past history positive for migraines.  She gives very 
descriptive terms of this one in reference to feeling the 
same as the ones she's had in the past.  I have no reason at 
this time to suspect any differently."  She was discharged 
with a diagnosis of "recurrent migraines."  Her subsequent 
private medical records, as well as a March 1999 VA 
neurological disorders examination report, confirm a 
diagnosis of migraine headaches.

Based upon the above, the Board finds that the appellant has 
undoubtedly presented a well grounded claim for service 
connection for migraine headaches.  In this respect, her 
service medical records document her treatment for chronic 
headaches since January 1990, and she was given a diagnosis 
of migraine headaches on her June 1990 separation examination 
and a September 1990 hospital discharge examination.  See 
Hamptom v. Gober, 10 Vet.App. 481 (1997)(a well grounded 
claim is submitted where record shows in- service treatment 
for knee problems and diagnosis of knee problem on separation 
examination, notwithstanding a subsequent examination which 
is silent as to a knee condition). 

Post- service, the appellant complained of continuity of 
symptomatology which, according to her private examiner in 
1996, provided an "obviously very good past history positive 
for migraines."  See generally Arms v. West, 12 Vet.App. 
188, 198 (1999) (laypersons may provide probative evidence 
regarding conditions capable of observation or within the 
realm of lay knowledge); Harris v. West, 203 F.3d 1347 (2000) 
(medical opinion based upon lay history may be regarded as 
competent medical evidence).  Her subsequent clinical records 
confirm the diagnosis of migraine headaches.  The RO's 
conclusion that migraine headaches were not shown in service 
is unsupported by any evidence of record.  See Sanden v. 
Derwinski, 2 Vet.App. 97 (1992) (a medical basis must be 
identified at arriving at a conclusion which is contrary to 
one expressed by a trained medical professional).  
Accordingly, the Board concludes from this evidence that the 
appellant's migraine headache disorder began in service.


ORDER

Service connection for migraine headaches is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

